BURGESS, C. J.
This is a twin case to the case of the State ex informatione Attorney-General v. Hans Lund, reported at page 228 of this volume, the only difference being in that case the respondent was proceeded against as city comptroller of Kansas City, while in the case at bar respondent is proceeded against as city physician of said city. Therefore, *257for reasons given in that case the judgment of the court below is reversed and judgment of ouster entered here against the respondent.
All concur, except Robinson, J., who dissents.